Title: From Thomas Jefferson to Benjamin H. Latrobe, 18 October 1798
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


          
            Dear Sir
            Monticello Oct. 18. 98.
          
          I have to acknolege the reciept of your favor of Sep. 22. the canal which is the subject of it is a very small affair, the whole fall about 30. feet, of which two thirds are past by my mill canal 1200 yds long, and one third by Henderson’s canal 200 yds long. all between us is dead water. doubling the breadth of our canals would make them wide enough for batteaux, and this we know from the actual work in making our canals would not cost £1000. then is to be added the expence of locks in a country where building stone (rough) is every where at hand, and lime within 3. or 4. miles. as the whole of this work would pass through my lands, except a few hundred yards, it connects itself in different ways with some petty interests of mine, not enough to be felt by  myself, yet quite enough to enable those, so disposed, to ascribe any thing I should do to interested views, and perhaps to injure the undertaking were I to meddle. I sincerely wish it done on the broad principle of general good, which must also effect particular good. but I have avoided taking any active part in it, wishing that others should do it whose situations clear them of particular imputations. I have made your letter the occasion of spurring them up, but I am very doubtful whether it will be with effect. if any thing should be done, as I know the benefit they would derive from your aid, I shall not fail to acquaint them with [your] kind offers. I am glad the works at Norfolk were put into so good hands for projection. that the execution should have been given to others may be consistent with the new code of morality the principles of which are daily developed to us in the practices of the exclusive friends of order & religion. mr Taleyrand seems determined to disappoint their wishes.—success to all yours, health and friendly salutations.
          
            Th: Jefferson
          
        